Citation Nr: 0421142	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an eye condition. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's 
petition to reopen his previously denied claim for service 
connection for an eye condition.  The RO also denied his 
claim for service connection for a dental condition.

The veteran submitted a notice of disagreement (NOD) in 
February 2002 pertaining to both claims, and in response the 
RO sent him a statement of the case (SOC) addressing both 
issues in November 2002.  But in his December 2002 
substantive appeal (VA Form 9), the veteran stated that he 
was only appealing the issue of entitlement to service 
connection for an eye condition.  So this is the only claim 
currently before the Board.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.200 (2003).

FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his attempt to reopen the claim for service 
connection for an eye condition, and of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to this claim 
has been obtained. 

2.  In July 1948, the RO denied the veteran's claim for 
service connection for an eye condition; later that month, 
the RO sent him a letter notifying him of that decision and 
apprising him of his procedural and appellate rights.  He did 
not file a timely appeal.

3.  The additional evidence received since that July 1948 RO 
decision is either duplicative of the evidence of record when 
that decision was issued or is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  The July 1948 decision denying the claim for service 
connection for an eye condition is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since 
that July 1948 decision to reopen this claim for an eye 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claim on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The VCAA and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

In response to his October 2000 petition to reopen his claim, 
via his Congressman, the RO sent the veteran a letter in 
December 2000 indicating that he needed to submit new and 
material evidence for this to occur.  And after receiving 
another petition to reopen in July 2001, the RO sent him 
another letter in October 2001 specifically apprising him of 
the VCAA notice and duty to assist requirements.  This 
procedural due process occurred prior to initially denying 
his claim to reopen in December 2001.  So there was 
compliance with the mandated sequence of events (i.e., VCAA 
letter before initial denial) stipulated by the U.S. Court of 
Appeals for Veterans Claims (Court) in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II").

That October 2001 letter specifically informed the veteran of 
the evidence and information needed to substantiate his claim 
for service connection for an eye condition, the information 
and evidence that he should submit personally, and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim-if identified.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  The RO also sent him a 
subsequent development letter in December 2001 further 
discussing the notice and duty to assist provisions of the 
VCAA.  And he received still further information concerning 
the VCAA and its attendant notice and duty to assist 
provisions in a November 2002 SOC.

The veteran also was scheduled to appear for a Board hearing 
in December 2003.  However, he cancelled his hearing and 
elected to have a videoconference hearing with the Board, 
instead, which was scheduled for April 2004.  But he failed 
to report for his hearing and provided no explanation or 
justification for his failure to report.  So his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2003).



Governing Laws, Regulations and Legal Analysis

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty while in the military, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Congenital or developmental defects, such as refractive error 
of the eye, generally are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  So 
they usually cannot be service connected, as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There are 
certain exceptions if there is evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  But this is far and away the 
exception, not the rule.

The veteran's service medical records (SMRs) contain the 
report of a refraction eye examination in March 1945, and the 
report of his discharge examination in May 1946 indicates he 
had defective vision in both eyes, which was not corrected.

In May 1948, the veteran requested service connection for an 
eye condition.  He stated that his eyes were injured by a 
rocket flash while serving aboard the 
USS LCI (R) 31 [Landing Craft Infantry (Rocket)] on December 
31, 1945.  He also noted that he was treated for the 
condition at the Naval dispensary in Moas Woendi, New Guinea, 
in January 1946.

In a July 1948 rating decision, service connection for an eye 
condition was denied on the basis that an eye condition was 
not shown by the evidence then of record.  The RO notified 
the veteran of that decision later that same month and 
apprised him of his procedural and appellate rights.  He did 
not appeal, however.



Since the veteran did not timely appeal that RO decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's July 1948 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 


well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).

The regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence was amended.  However, 
this amendment to 38 C.F.R. § 3.156(a) applies only to 
petitions to reopen finally decided claims that were received 
on or after August 29, 2001.  The veteran's initial request 
to reopen his claim was received in October 2000, nearly a 
year prior to that cutoff date.  And even his more recent 
petition to reopen, filed in July 2001, preceded this 
delimiting date.  Therefore, the amended regulation does not 
apply to his current appeal.  Instead, the Board must 
consider his application under the former version of § 3.156.

According to the former version of § 3.156(a), new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim, must bear directly and substantially upon the 
specific matter under consideration, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2000).



The veteran and his representative contend that he suffers 
from an eye condition that occurred in service.  To support 
his petition to reopen, the veteran has submitted duplicate 
copies of his service medical records.  And he notes that the 
March 1945 refraction eye examination demonstrates that he 
was prescribed glasses in service and his discharge 
examination demonstrates that he had defective vision in 
service.  He also maintains that a rocket blast injured his 
eyes even though there are no service medical records 
documenting this injury.

Also obtained in connection with the petition to reopen were 
treatment records showing that, in November 1989, the veteran 
complained of sudden double vision of two-weeks duration.  
The diagnosis was insidious Sixth Cranial nerve paralysis.  
In July 2000, he complained of double vision of eight-months 
duration.  He noted a history of a head injury in the 1980s.  
The diagnoses were diplopia, secondary to left esotropia 
possibly secondary to a transient ischemic attack (TIA); 
insulin-dependent diabetes mellitus without evidence of 
background diabetic retinopathy; and mild non-visually 
significant sclerotic cataracts of both eyes.  Subsequent 
records show treatment for his eye conditions.

As a preliminary matter, the Board reiterates that the 
veteran had refractive error of the eyes in service and, as a 
congenital or development defect, it is not service 
connectable as a matter of law absent evidence of additional 
disability due to aggravation by superimposed disease or 
injury - which, unfortunately, there is none in this 
particular instance.  See 38 C.F.R. §§  3.303(c), 4.9.

The service medical records submitted by the veteran, in an 
attempt to reopen his claim, are mere duplicate copies of 
those available at the time of the previous denial many years 
ago - in July 1948.  Duplicate copies of previously 
considered records are by their very nature not "new" 
evidence.  Consequently, they are an insufficient basis to 
reopen the claim.



As for the other evidence received since the RO's July 1948 
decision, the treatment records from the 1980s to the present 
do not contain any information attributing any current eye 
condition to military service, including to any putative eye 
injury while on active duty in the military.  Indeed, to the 
contrary, these records attribute the veteran's current 
diplopia, instead, to a sixth cranial nerve paralysis or 
possible TIA.  So these records, while perhaps new, 
nonetheless are not material.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made - essentially that the veteran 
has a current eye condition attributable to an injury in 
service.  But merely making the very same arguments in the 
current appeal, when previously made, is also an insufficient 
basis to reopen the claim.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Moreover, even if, per chance, their 
allegations were new (which, again, they are not), they still 
would not be material because, as laypersons, they do not 
have the necessary medical training or expertise to give a 
competent opinion on medical causation.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since none of the evidence submitted since the RO's July 1948 
decision competently demonstrates a nexus between a current 
eye condition and service, and specifically, an injury due to 
a rocket blast, none of the evidence is both new and 
material.  This being the case, the claim cannot be reopened.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The petition to reopen the claim for service connection for 
an eye condition is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



